Citation Nr: 0127161	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  99-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for arteriosclerotic 
heart disease with arterio-hypertension, currently evaluated 
as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1936 to 
February 1940 and from May 1940 to January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO in Montgomery, Alabama.

This case was previously before the Board in December 2000, 
when it was remanded to the RO for additional development.  
The case was returned to the Board in August 2001.  
Thereafter, in September and October 2001, the veteran and 
his representative submitted additional evidence to the 
Board, along with waivers of RO review.  See 38 C.F.R. 
§ 20.1304(a), (c) (2001).

By a statement dated in July 1999, the veteran alleged clear 
and unmistakable error (CUE) in an RO decision dated in 1965.  
See 38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. 
§ 3.105(a) (2001).  Inasmuch as the RO has not yet taken 
adjudicatory action on the matter, it is referred to the RO 
for further action, as appropriate.


FINDINGS OF FACT

1.  The record does not contain sufficient information to 
allow the Board to properly rate the veteran's service-
connected arteriosclerotic heart disease with arterio-
hypertension; nor does the record contain sufficient 
information to allow the Board to determine whether he is 
unable to secure or follow a substantially gainful occupation 
solely as a result of his service-connected disabilities.

2.  The veteran failed to report for a March 2001 VA 
compensation examination at the VA Medical Center (VAMC) in 
Birmingham, Alabama, scheduled in conjunction with his claims 
for an increased rating for arteriosclerotic heart disease 
with arterio-hypertension and TDIU; he has since indicated 
that he does not feel that he is able to report for any 
examination in Birmingham.

3.  An examination was required to determine whether the 
veteran met the criteria for an increased rating for 
arteriosclerotic heart disease with arterio-hypertension and 
for TDIU.

4.  By virtue of the Board's December 2000 remand, the 
veteran was notified that failure to cooperate by not 
reporting for a scheduled examination could result in the 
denial of his claims.

5.  Although the evidence shows that the veteran suffers from 
serious disability, it does not show that he is medically 
incapable, on an indefinite basis, of traveling to the VAMC 
in Birmingham for an examination.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for arteriosclerotic 
heart disease with arterio-hypertension is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.327, 3.655, 4.1, 4.2, 4.104 (Diagnostic Code 
7005) (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

2.  An award of TDIU is not warranted.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 38 C.F.R. §§ 3.327, 3.655, 4.2, 4.16 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001)).  Thereafter, on August 
29, 2001, VA promulgated regulations to implement the new 
law.  See Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  With the exception of the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), the provisions of the VCAA and 
associated regulations are applicable to all claims filed on 
or after November 9, 2000, or filed before November 9, 2000 
and not yet final as of that date.  See VCAA § 7(a), 
reprinted in 38 U.S.C.A. § 5107 (West Supp. 2001) (Historical 
and Statutory Notes, Effective and Applicability Provisions); 
66 Fed. Reg. 45,620 (Aug. 29, 2001); VAOPGCPREC 11-2000, 66 
Fed. Reg. 33,311 (June 21, 2001).

Prior to enactment of the VCAA, VA had an obligation to 
notify a claimant of the evidence necessary to complete an 
application for benefits if the claimant's application was 
incomplete.  See 38 U.S.C.A. § 5103 (West 1991).  If the 
claimant had a hearing, VA had an obligation to fully explain 
the issues and suggest the submission of evidence that the 
claimant may have overlooked that would be advantageous to 
his position.  See 38 C.F.R. § 3.103(c) (2000).  In addition, 
if the veteran submitted a well-grounded claim for benefits, 
VA had a duty to assist the claimant in developing the facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998).
 
Under the new law and regulations, VA is required to notify a 
claimant and the claimant's representative, if any, of the 
information necessary to complete his application if his 
application is incomplete.  38 U.S.C.A. § 5102(b) (West Supp. 
2001).  Moreover, irrespective of whether the claimant has 
had a hearing, VA is required to notify the claimant and the 
claimant's representative, if any, of any information or 
evidence necessary to substantiate his claim for VA benefits.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  VA is also required to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
the claim-even if the claim would not have been well 
grounded under prior law-unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  As part of the assistance required by 
the new law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  VA is also required to afford a 
claimant a medical examination and/or medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the controlling law changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs."  Id. at 311.  In that 
regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

Here, neither Congress nor the VA Secretary has required that 
the new law and regulations be given only prospective effect.  
Indeed, as noted above, with the exception of the amendments 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) (none of which 
are applicable here), the provisions of the VCAA and 
associated regulations have been made applicable to all 
claims filed on or after November 9, 2000, or filed before 
November 9, 2000 and not yet final as of that date.  
Accordingly, because the veteran's claims were filed before 
November 9, 2000, and because an appeal of those claims was 
still pending as of that date, the veteran is entitled to 
have his claims adjudicated under the more favorable of the 
old and new provisions.

Turning to the question of which of those provisions is more 
favorable, the Board finds that the new law and regulations 
are somewhat more favorable than the old.  Some of the new 
provisions provide little additional benefit to the veteran.  
For example, because his increased rating claim and his claim 
for TDIU are well grounded as defined by prior law, VA would 
have a duty to assist him in obtaining evidence, 
examinations, and/or medical opinions in connection with 
those claims irrespective of which version of the law was 
applied.  Nevertheless, the new law does contain some 
additional safeguards not provided for under former law.  For 
instance, in obtaining records not in the custody of a 
Federal department or agency, VA is required under the new 
law to make more than one request for such records if the 
initial request is unsuccessful, unless the response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(1)).  In addition, if VA 
is unable to obtain Federal or non-Federal records, VA is 
required under the new law to provide notice to the veteran 
containing the identity of the records VA was unable to 
obtain; an explanation of the efforts VA made to obtain the 
records; a description of any further action VA will take 
regarding the claim, including notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain; and notice that 
the claimant is ultimately responsible for providing the 
evidence.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(e)).  These, and other, 
procedural safeguards are more particularized under the new 
law as compared to the old, and in that respect the new law 
is more favorable.  Consequently, the veteran is entitled to 
have his claims considered under the new law.

In this regard, the Board finds that, under the particular 
circumstances here presented, the requirements of the VCAA 
and associated regulations have been satisfied.

First, the Board notes that the veteran has been amply 
notified of the information and evidence necessary to 
substantiate his claims.  In May and June 1999, he was 
provided copies of the RO's rating decisions explaining why 
his claims were denied.  In June and August 1999, he was 
issued statements of the case (SOC's) that set out the 
criteria for a higher rating for arteriosclerotic heart 
disease and for TDIU and explained why the RO found that 
those criteria had not been met.  In December 2000, the Board 
issued a remand that informed him that a more comprehensive  
cardiological examination was needed that addressed the 
criteria set forth in Diagnostic Code 7005, and that a 
medical opinion was required as to the effect that his 
service-connected disabilities had upon his ability to work.  
The remand also notified the veteran that his failure to 
cooperate by not reporting for a scheduled examination could 
result in the denial of his claims under 38 C.F.R. § 3.655.  
He was then given further information on his claims by a 
supplemental SOC issued in July 2001.  Accordingly, in light 
of the many forms of notice provided the veteran at various 
stages of this appeal, the Board is satisfied that VA has no 
further duty to inform him of the information and evidence 
necessary to substantiate his claims.

The Board is also satisfied that VA has fulfilled its duty to 
assist the veteran under the VCAA.  As noted above, his 
claims were remanded to the RO for further development in 
December 2000.  The evidence of record now includes his 
service medical records; numerous records of treatment from 
VA facilities in Birmingham and Huntsville, Alabama; reports 
of VA examinations conducted in July 1960, October 1965, 
December 1977, October 1998, and April 2000; records from the 
U.S. Air Force Hospital in Orlando, Florida and from the U.S. 
Army Missile Command and Fox Army Hospital in Redstone 
Arsenal, Alabama; and statements and/or clinical records from 
Drs. Norman F. Coulter, Thomas H. Arrington, Irene J. Roan, 
Frank P. Haws, John B. Cox, J. C. Beckman, Rick M. Roberts, 
D. Wesley Smith, the Huntsville Hospital, Crestwood Medical 
Center, and the University of Alabama Clinic.  In addition, 
VA scheduled the veteran for an examination in March 2001, 
for which he did not report.  See Discussion, Part II, infra.  
Consequently, and because it does not appear from the record 
that there is any additional evidence that exists and needs 
to be obtained in connection with the claims here in 
question, the Board finds that the duty to assist has been 
fulfilled.

Because the requirements of the VCAA have been satisfied, no 
additional development of the veteran's claims is necessary.  
The Board will therefore proceed with further consideration 
of his appeal.

II.  Claims for Increased Rating and TDIU

The veteran contends, in essence, that the current 30 percent 
evaluation assigned for arteriosclerotic heart disease with 
arterio-hypertension is inadequate.  He also maintains that 
he is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Arteriosclerotic heart disease is evaluated in accordance 
with the criteria set forth at 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2001).  A 10 percent rating is warranted if a 
workload of greater than 7 metabolic equivalents (METs), but 
not greater than 10 METs, results in dyspnea, fatigue, 
angina, dizziness, or syncope, or if continuous medication is 
required.  A 30 percent rating is warranted if a workload of 
greater than 5 METs, but not greater than 7 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope, or if there 
is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted if there has been more than one episode 
of acute congestive heart failure in the past year; if a 
workload of greater than 3 METs, but not greater than 5 METs, 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or if there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  The highest available rating, 
100 percent, is warranted if the condition is manifested by 
chronic congestive heart failure; if a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or if there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  Id.

TDIU may be awarded, where a veteran's schedular rating is 
less than total, if evidence is received to show that he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  38 C.F.R. 
§ 4.16 (2001).  If a veteran's unemployability is not due 
solely to service-connected disability, however, but rather 
to a combination of service- and non-service-connected 
disabilities, TDIU may not properly be granted.  Id.

When the Board remanded this case to the RO in December 2000, 
the record contained a variety of medical evidence, including 
the reports of  VA examinations conducted in October 1998 and 
April 2000.  However, the evidence then of record did not 
contain sufficient information with regard to congestive 
heart failure, MET testing, and/or ejection fractions so as 
to allow the Board to properly rate the veteran's service-
connected heart disease.  Neither was there sufficient 
information in the record to allow the Board to determine 
whether the veteran was unemployable due solely to service-
connected disability.  Consequently, because the evidence 
then of record was inadequate for a proper adjudication of 
the veteran's claims, it was necessary to have the veteran 
re-examined for compensation purposes.  38 C.F.R. §§ 3.327, 
4.2, 19.9 (2001).

The RO arranged for the requested examination at the VAMC in 
Birmingham, Alabama, following the Board's remand.  In early 
March 2001, a few days before the scheduled appointment, the 
VAMC received a letter from one of the veteran's physicians 
in Huntsville-Dr. Newbell-indicating that, due to the 
veteran's condition, it would be "desirable" if he did not 
have to keep his appointment in Birmingham.  Dr. Newbell 
stated, "Unless there is a specific medical concern that we 
have not addressed here in Huntsville, consideration might be 
given to canceling this appointment."  Thereafter, the 
veteran did not report for the examination as scheduled.

In June 2001, the RO wrote the veteran and asked him to 
submit a statement with regard to whether he was willing to 
report for a VA examination.  Later that same month, the 
veteran responded.  He indicated that he was medically unable 
to travel to Birmingham and requested that the examination be 
conducted at the VA Outpatient Clinic in Huntsville or at the 
University of Alabama Clinic in Huntsville.  Alternatively, 
if having an examination at one of those locations was not 
possible, he asked that the RO contract with a physician in 
the Huntsville area to conduct the required examination(s).  
Later, in July 2001, when the RO contacted him by telephone, 
he indicated that he did not drive any more unless it was a 
short distance during daytime, and that he did not feel that 
he was in any condition to report for an examination.  As a 
result, no further examinations were scheduled.

Neither was evidence otherwise received which contained the 
necessary information.  Though additional treatment reports 
were received subsequent to the time of the Board's remand, 
and some of those reports contain information pertaining to 
the veteran's heart disease and other service-connected 
disabilities, the reports lack the detail necessary for a 
full and proper evaluation of the veteran's disabilities, as 
set out in the remand.  For instance, although reports from 
Crestwood Hospital show that the veteran had difficulties 
with congestive heart failure (CHF) in March and April 2001, 
the reports fall short of demonstrating that CHF was chronic, 
that it occurred more than once a year, or that it was 
attributable to service-connected heart disease, as opposed 
to a non-service connected condition such as diabetes 
mellitus.
  
Because the question of the veteran's entitlement turns on 
whether he meets the criteria for an increased rating and/or 
TDIU, and because the remand examination was required in 
order to determine whether he had in fact met those criteria, 
the benefit sought cannot be granted.  VA regulations provide 
that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2001).

Here, the record shows that the veteran was notified by the 
Board's December 2000 remand that failure to cooperate by not 
reporting for a scheduled examination could result in the 
denial of his claims under § 3.655.  Nevertheless, despite 
having received such notice, he failed to report for the 
remand examination as scheduled.  He has also since 
indicated, in effect, that he does not feel that he is able 
to report for any further examinations in Birmingham.  In 
this regard, the Board notes that, although the evidence 
shows that he suffers from serious disability, it does not 
show that he is medically incapable, on an indefinite basis, 
of traveling to the Birmingham VAMC.  (As noted above, Dr. 
Newbell indicated in March 2001 only that it was 
"desirable" that the veteran not have to keep the March 
2001 appointment, and that consideration be given to 
canceling the appointment "[u]nless there is a specific 
medical concern that we have not addressed here in Huntsville 
. . . .")    It is the Board's conclusion, therefore, that 
his failure to appear for an examination in Birmingham, and 
his indefinite refusal to attend any future appointments at 
that facility, is without good cause.  His claims must 
therefore be denied.  Id.

The Board notes in this regard that medical report from 
sources other than VA can be used to establish entitlement to 
VA benefits.  Accordingly, if the veteran obtains medical 
evidence in the future which shows that he meets the criteria 
for an increased rating for heart disease, or for TDIU, he 
can submit that evidence to the RO in support of a new, or 
"reopened," claim for benefits.


ORDER

The claim for an increased rating for arteriosclerotic heart 
disease with arterio-hypertension is denied.

The claim for TDIU is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

